Case 6:19-cv-01179-PGB-LRH Document 78 Filed 08/20/21 Page 1 of 5 PageID 859




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

VPNETWORKS, LLC
D/B/A TORGUARD,

      Plaintiff,                        Case No: 6:19-cv-01179-ORL-40LRH
vs.

COLLECTIVE 7, INC.; TEFINCOM S.A.
D/B/A NORDVPN; TOMAS OKMANAS,
individually; and SHIV GAUTAM, individually;

      Defendants.
______________________________________/

              EIGHTH JOINT ARBITRATION STATUS REPORT

      Plaintiff,   VPNetworks,       LLC,   d/b/a   TorGuard   (“TorGuard”),   and

Defendants, COLLECTIVE 7, INC. (“Collective 7”), TEFINCOM S.A. D/B/A

NORDVPN (“NordVPN”), TOMAS OKMANAS (“Okmanas”), individually, and

SHIV GAUTAM (“Gautam”), individually, file this Eighth Joint Arbitration

Status Report pursuant to the Court’s February 28, 2020 Order compelling

arbitration, and state as follows:

      1.     On June 26, 2019, TorGuard filed a complaint against Defendants

Collective 7 and NordVPN. Doc. 1.


                                            1
Case 6:19-cv-01179-PGB-LRH Document 78 Filed 08/20/21 Page 2 of 5 PageID 860




      2.     On October 10, 2019, NordVPN filed a motion to compel arbitration.

Doc. 35.

      3.     On February 20, 2020, NordVPN filed an amended complaint,

adding Okmanas and Gautam as Defendants. Doc. 55.

      4.     On February 28, 2020, the Court entered an order compelling

arbitration, staying the case pending arbitration, and directing the parties to file a

joint report on the status of arbitration on April 28, 2020. Doc. 62. The Court

subsequently entered an endorsed order directing the clerk to administratively

close the case. Doc. 63.

      5.     On March 26, 2020, TorGuard filed a motion to reopen case and for

reconsideration of the Court’s order compelling arbitration and staying the case.

Doc. 65.

      6.     The Court denied the Motion for Reconsideration on June 10, 2020.

      7.     On October 6, 2020, TorGuard filed its Demand for Arbitration

against NordVPN, Okmanas, and Gautam.

      8.     On or about December 12, 2020, NordVPN filed a counterclaim, in

response to which TorGuard filed a motion to dismiss.




                                          2
Case 6:19-cv-01179-PGB-LRH Document 78 Filed 08/20/21 Page 3 of 5 PageID 861




       9.      On January 29, 2021, the American Arbitration Association

appointed a panel of three arbitrators to hear this matter.

       10.     As of the date of this Eighth Joint Arbitration Status Report,

the panel of arbitrators has entered its third Procedural Order and has scheduled

the final evidentiary hearing in this matter to take place on January 24, 2022. 1

Dated: August 20, 2021

Respectfully Submitted,




David A. Meek II, Esq.                          /s/ Geoffrey M. Cahen
Florida Bar No. 59314                           Geoffrey M. Cahen
Primary: dmeek@losey.law                        Fla. Bar No. 0013319
Secondary: docketing@losey.law                  Ruth A. Weiss
Adam C. Losey, Esq.                             Fla. Bar No. 641286
Florida Bar No. 69658                           CAHEN LAW, P.A.
Primary: alosey@losey.law                       1900 Glades Road, Suite 270
Robert J. Rubin Florida                         Boca Raton, Florida 33431
Bar No. 113393                                  Telephone: (561) 922-0430
Primary: rrubin@losey.law                       Fax: (561) 353-5455
Losey PLLC                                      E-Mail: geoff@cahenlaw.com
1420 Edgewater Dr.                              bocalegalasstfl@gmail.com
Orlando, FL 32804                               rawesq@comcast.net
Telephone: (407) 491-4842                       Attorneys for Defendant Collective 7,
Attorneys for Plaintiff                         Inc.




1
 Collective 7 is not a party to the arbitration, and, as such, is relying on the other parties to
accurately describe the status of the arbitration.

                                                  3
Case 6:19-cv-01179-PGB-LRH Document 78 Filed 08/20/21 Page 4 of 5 PageID 862




/s/ Thomas McDermott               /s/ Bradley R. Johnson
Thomas McDermott, Esq.             Bradley R. Johnson, Esq.
Florida Bar No. 108906             Florida Bar No. 709425
901 NW 8th Avenue                  Michael R. Freed
Suite B17                          Florida Bar No. 69205
Gainesville, FL 32601              Preethi Sekharan
mcdermott.lawyer@gmail.com         Florida Bar No. 813591
Attorney for Defendant Shivom      Pierce N. Giboney
Gautam                             Florida Bar No. 124704
                                   GUNSTER YOAKLEY &
                                   STEWART, P.A.
                                   225 Water Street, Suite 1750,
                                   Jacksonville, Florida 32202
                                   (P): (904) 353-1980
                                   (F): (904)-354-2170
                                   Email: bjohnson@gunster.com
                                   Email: mfreed@gunster.com
                                   Email: psekharan@gunster.com
                                   Email: pgiboney@gunster.com
                                   Email: yarnold@gunster.com
                                   Counsel for Tefincom S.A.




                                     4
Case 6:19-cv-01179-PGB-LRH Document 78 Filed 08/20/21 Page 5 of 5 PageID 863




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 20, 2021, a true and correct copy of the

foregoing was served by the Court's CM/ECF system which will cause a copy to

be served on all counsel of record.




                                          David A. Meek II, Esq.
                                          Florida Bar No. 59314
                                          Primary: dmeek@losey.law
                                          Secondary: docketing@losey.law
                                          Adam C. Losey, Esq.
                                          Florida Bar No. 69658
                                          Primary: alosey@losey.law
                                          Robert J. Rubin Florida
                                          Bar No. 113393
                                          Primary: rrubin@losey.law
                                          Losey PLLC
                                          1420 Edgewater Dr.
                                          Orlando, FL 32804
                                          Telephone: (407) 491-4842
                                          Attorneys for Plaintiff




                                      5
